In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Suffolk County (Stark, J.), dated August 23, 1995, which sustained the writ to the extent of reducing bail from $250,000 cash or insurance company bail bond to $100,000 bond or $25,000 cash.
*424Ordered that the judgment is reversed, on the law, without costs or disbursements, and the proceeding is dismissed.
We conclude that the bail set by the court which originally arraigned the defendant was the product of an exercise of discretion resting upon a rational basis (see, People ex rel. Parone v Phimister, 29 NY2d 580; CPL 510.30 [2]). "Only if the criminal court’s bail action is not supportable may the habeas corpus court modify or undo the criminal court’s determination on bail” (People ex rel. Klein v Krueger, 25 NY2d 497, 502-503; see also, People ex rel. Lazer v Warden, 79 NY2d 839). The habeas corpus court exceeded the narrow scope of the review powers available to it and erred in substituting its discretion for that of the arraignment court (see, People ex rel. Lazer v Warden, supra; People ex rel. Brown v Bednosky, 190 AD2d 836). Miller, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.